Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
Applicants’ election in their response dated 10/18/2021 is acknowledged; in said response applicants’ have cancelled all previous claims and have submitted new claims 24-43 and are now under consideration. 
Priority
This application is a is a CON of 16/287,290 filed on 02/27/2019 now US Patent 10,781,465, which is a CON of 15/787,448 filed on 10/18/2017 now US Patent 10,260,078, which is a  DIV of 15/445,254 filed on 02/28/2017 now US Patent 9,834,802 and applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Applications: 62/413,240 filed on 02/26/2016; 62/336,989 filed on 05/16/2016 and 62/302,421 filed on 03/02/2016 is acknowledged. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 01/07/21, 05/21/21 and 07/28/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Specification: Objections
	Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	I. Claims 24-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of US 10,260,078 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 24-43 of the instant application cannot be considered patentably distinct over allowed patent claims 1-4 of US 10,260,078 B2 when there is specifically disclosed embodiments and falls within the scope of the instant claims 24-43 herein. In the instant case, the allowed patent specification and the allowed patent claims 1-4 of US Regarding rejection of claims 24-43 over allowed patent claims 1-4 of US 10,260,078 B2, examiner takes the position that the product claims 1-4 of US 10,260,078 B2 and the method claims of the instant application is a different form/version of the allowed patent claims; examiner also notes in said allowed patent there was no restriction in place for “a method of making L-glufosinate …”. Therefore, the method claims 24-43 of the instant invention are deemed as an obvious variation of the inventions of allowed patent claims 1-4 of US 10,260,078 B2.

II. Claims 24-43 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application claims over claims 1-20 of Green et al., 17/464,887. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1-20 of the recited reference co-pending application Green et al., 17/464,887 are identical in scope as claimed in claims 24-43 of the instant application, and the instant claims 24-43 falls entirely within the scope of co-pending claims in co-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the phrase “… UniProt No. P80324 …GenBank … or KLT40252.1”. The metes and bounds of claim 5 is not clear, as there is no specific structure associated with the phrase “… UniProt No. P80324 …GenBank … or KLT40252.1” and hence the breadth of the claim is unclear. Examiner further notes while gene designation “… UniProt No. P80324 …GenBank … or KLT40252.1” remains the same, the structure may vary due to constant curation of gene databases and updated sequence versions and thus, the version encompassed in claim 28 is not clear. Examiner suggests providing a sequence structure with SEQ ID NO: for “… UniProt No. P80324 …GenBank … or KLT40252.1”. Clarification and correction is required. The attempt to incorporate subject matter of DAAO enzyme into this application by reference to GenBank accession number “… UniProt No. P80324 …GenBank … or KLT40252.1” is ineffective because essential subject matter can be incorporated by reference to U. S. patent or 
II. Claim 29 and claims 30-40 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 29-40 are indefinite in the recitation of “… DAAO mutant based on the sequence from Rhodosporidium toruloides … A D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence” for the following reasons. The phrase "based on the sequence from Rhodosporidium toruloides …reference sequence" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and there is no specific structure recited in claims 28-30. See, e.g., MPEP § 2173.05(d). It is unclear if any part of the structure of SEQ ID NO: 2 is actually required by claims 29-40. Furthermore, the metes and bounds of the term "reference sequence" is not clear in the context of the claims. It is not clear to the examiner if the recited amino acid sequence has the amino acid sequence of SEQ ID NO: 2? or is a representative member of a genus/merely exemplary? Examiner suggests amending the claims to make a direct reference to SEQ ID NO: 2. For the purpose of this Office Action, the broadest reasonable interpretation of claims 29-40 encompasses any D-amino acid oxidase (DAAO) enzyme regardless of structure that has a residue different at positions 54, 56, 58, 213 and 238 when aligned with SEQ ID NO: 2 compared to such residues present at positions 54, 56, 58, 213 and 238 of SEQ ID NO: 2. Clarification and correction required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24-43, as interpreted are directed to a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above for claims interpretation).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a 

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides,  a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above for claims interpretation). 
No information, beyond the characterization of specific variants of SEQ ID NO: 2 (wild-type DAAO) and consisting of specific amino acid residue substitutions in SEQ ID NO: 2 and in said method aminating is performed by a known transaminase obtained from E.coli gabT transaminase (as disclosed in prior art; see Example 3, page 34 of 
	The genus of polypeptides in the claimed method are an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of few structures of isolated specific variants of SEQ ID NO: 2 having the associated biochemical activities, since one could use structural homology to isolate those polypeptides recited in the claims; The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107, in IDS), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001, in IDS), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998, in IDS), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
Specifically, regarding L-amino acid dehydrogenase (LAAD) require distinct cofactors for activity and also LAAD obtained from various sources have different 
	As stated above, no information, beyond the characterization of specific variants of SEQ ID NO: 2 (wild-type DAAO) and consisting of specific amino acid residue substitutions in SEQ ID NO: 2 and in said method aminating is performed by a known transaminase obtained from E.coli gabT transaminase (as disclosed in prior art; see Example 3, page 34 of specification), has been provided in the specification. Therefore, examiner takes the position that based on guidance in the specification and previous art, it is difficult to predict the claimed polypeptides activities in the claimed method i.e., a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above for claims interpretation). As the claimed genera of polypeptides include widely variable structure(s) and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph for enablement, because the specification is enabling for the characterization of specific variants of SEQ ID NO: 2 (wild-type DAAO) and consisting of specific amino acid residue substitutions in SEQ ID NO: 2 and in said method aminating is performed by a known transaminase obtained from E.coli gabT transaminase (as disclosed in prior art; see Example 3, page 34 of specification). However, specification does not reasonably provide enablement for a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 24-43 are so broad as to encompass: a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above for claims interpretation). The scope of the claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and E.coli gabT transaminase (as disclosed in prior art; see Example 3, page 34 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants as claimed or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed in IDS), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by these claims in the claimed method. While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase 24-43, because the specification does not establish: (A) a rational and predictable scheme for modifying polypeptides with DAAO biochemical activity with an expectation of obtaining the desired biological function …and aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs; (B) a rational and predictable scheme for modifying any amino acid residue with an expectation of obtaining the desired biological function; (C) defined core regions/motifs involved in the desired catalytic activity of the encoded polypeptide; (D) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications in the claimed method. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in the claimed method is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Claim Rejections: 35 USC § 103 (AIA ) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 24-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkes et al., (US 8,946,507) and further in view of Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252) and Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417).  
Claims 24-43 as interpreted are directed to a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs (also see 112 (b) rejection above for claims interpretation).
claims 24-43, analogous art Hawkes et al., (US 8,946,507) teach a method for making PPO comprising: reacting D-glufosinate (D-pohosphinothricin) with a D-amino acid oxidase (DAAO) enzyme isolated from Rhodosporidium sp., including specific variants of said DAAO enzyme to form PPO (2-oxo-4-(hydroxyl(methyl)phosphinoyl)butyric acid; see provided sequence alignment) and also glutamate as the amino donor in said catalytic reactions; said reference also suggests the use of D-amino acid dehydrogenases capable of catalysing the oxidation of  D-phosphinothricin (D-glufosinate) and the formation of ammonia (NH3) and  PPO (2-oxo-4-(hydroxyl(methyl)phosphinoyl)butyric acid, including the catalytic interconversion D-phosphinothricin (D-glufosinate) to L-phosphinothricin (L-glufosinate). Applicants’ are directed to the following sections in Hawkes et al., (US 7,939,709 B2): Abstract; col. 6, lines 48-67; col. 8, lines 19-44; ex vivo method col. 12, lines 59-67. Some of the relevant sections from Hawkes et al., (US 8,946,507) are reproduced below:     
Hawkes et al., US 8,946,507 B2
Col. 6

    PNG
    media_image1.png
    268
    345
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    362
    365
    media_image2.png
    Greyscale

Col. 12, ex vivo method

    PNG
    media_image3.png
    137
    343
    media_image3.png
    Greyscale

However, Hawkes et al., (US 7,939,709 B2, in IDS) do not explicitly teach aminating the formed PPO to L-glufosinate (L-pohosphinothricin) with an L-amino acid dehydrogenase (LAAD) enzyme in the presence of ammonia (NH3) source as claimed in the claimed method of the instant invention. 
Regarding claims 24 and 40-43, Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252) teach a method for catalyzing the chiral forms of D-amino acid/keto  an L-amino acid dehydrogenase (LAAD) enzyme in the presence of ammonia (NH3). Applicants are directed to the following sections in Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252): Abstract; Scheme 1, page 2249; Scheme 2, page 2250; and entire document. 
Similarly, Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417) also advantageously teach biochemical methods from converting D-chiral forms to L-chiral forms of amino acids (deracemization from racemate to a single enantiomer) by the use of D-amino acid oxidase (DAAO) and an L-amino acid dehydrogenase (LAAD) enzyme (see Abstract; Fig. 1, page 408; Scheme 1, page 409; Scheme 2, page 411; and entire document). 
   It would have been obvious to a person of ordinary skill in the art to modify the teachings of Hawkes et al., that teaches a method for making PPO comprising: reacting D-glufosinate (D-pohosphinothricin) with a D-amino acid oxidase (DAAO) enzyme isolated from Rhodosporidium sp., including specific variants of said DAAO enzyme to form PPO (2-oxo-4-(hydroxyl(methyl)phosphinoyl)butyric acid) and also glutamate as the amino donor in said catalytic reactions, by incorporating the method of aminating the formed PPO to L-glufosinate (L-pohosphinothricin) with a L-amino acid dehydrogenase (LAAD) enzyme as  taught by the reference of Hanson et al., and Hayashi et al. Motivation to do so is provided by reference of Hawkes et al., that clearly define the role of DAAO and L-amino acid dehydrogenase (LAAD) enzyme for efficient production of L-glufosinate (L-pohosphinothricin), an herbicide with various industrial applications and commercially important. The expectation of success is high, because the combined teachings of 
Examiner also finds support in: MPEP 2144.05 [R-5]: Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Therefore, claims 24-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkes et al., (US 8,946,507) and further in view of Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252) and Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417). 
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652